DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is in response to the election/restriction provided, however, the restriction is withdrawn based on the provided traverse which considered as persuasive as the embodiments represent a range of obvious variants to smart metering techniques. Thus upon further considerations, the restriction is withdrawn. Thus the claims 1-13 are all under consideration as depicted in PTO 326 Form, and ready to be examined.

Priority
Application 14/757,687 filed on 12/23/2015 and claims no domestic or foreign priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 4, the claim language “optionally the AFEPLC circuit for communication via the power line can be simplified and contain only some converters” is not clear, the examiner is not sure what is meant by simplified. Simplified in regards to what aspect? If one ADC and one DAC is complicated, then how to make it simplified? Or probably simplified in terms of a different aspect, yet the examiner is not sure what other aspects the applicant intends to say. The claim is indefinite and will be examined based on the best understood.

Claims 5-8, are rejected under 112(b) as they depend from claim 4 and do not rectify the defect of claim 4.

Claim 7, the language suggests that there is no AFE radio for radio communication, yet this claim depends form 5 which indeed includes the AFE radio communication, such disclosure contradicts the dependency, as claim 7 negates the limitations of claim 5 whom it depends from. The claim is examined based on the best understood.

Claim 11, the use of Trademark terms (PRIME, G3, or IEEEP1901.2), which are subject to change by time, rendering the claim to be indefinite.

As to claim 12, the use of Trademark terms (IEEE 802.15.4 or IEEE 802.15.4g), which are subject to change by time, rendering the claim to be indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8 and 12, are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0280833 A1, Jonsson et al, hereinafter referenced as Jonsson, and evidenced by the Data sheets of CC2530 Texas Instruments 2011, herein after referenced as TI datasheet, and Data Sheet of The INT1400AFE and INT6400 from Atheros Communications, Inc. 2009, hereinafter referenced as Atheros datasheet.
As to claim 1, Jonsson teaches “A multiphase electricity meter based on a configurable microprocessor and on a real-time system, hereinafter referred to as Digital Electricity Measurement System, for use in Smart Grid power networks, the meter comprises a single configurable microprocessor to perform functions of measurement and communication, the single configurable microprocessor is connected via a digital interface IF to analog front-end circuits, AFE, for receiving measurement signals AFEM, for receiving and transmitting information signals by means of a power line AFEPLC and/or for generating and receiving a radio signal AFERadio.” ([abstract], [0026-0027], claim 1 and fig 5 B-C wherein a smart meter emulation system over utility meter network is disclosed. Moreover, fig 1A and 2A, and fig 4B [0074-0076] “An analog front end (AFE) circuit 432 may be coupled to the transformer 431 to send and/or receive signals coupled on the power cord 318. In one embodiment the AFE may be implemented using an INT1400 integrated circuit from Atheros Communications, Inc, wherein this integrated circuit includes the microprocessor and the digital interface. The PLC MAC/PHY 434 may be implemented using an INT6400 integrated circuit from Atheros Communications, Inc. The INT1400AFE and INT6400 MAC/PHY integrated circuits may be compatible with the HomePlug® AV network protocol specification and may provide up to a 200 Mb/s signaling rate over the power line.” Moreover, the AFE is integrated in the Network adapter in one embodiment as in fig 4A-B. Moreover, [0038-0039] the meter emulator is based on “a microprocessor, microcontroller, central processing unit (CPU) or other processing circuitry shown as processor 103” which reads on “single configurable microprocessor”, and the emulator/microprocessor is connected via an interface network adapter as in [0038] wherein suitable interfacing is a point-to-point interface, a bussed interface, or any other type of proprietary or standardized interface.”; “adapter may be integrated on a single integrated circuit such as the CC2530 from Texas Instruments (TI) which includes a Zigbee network interface”. Moreover, [0054] wherein “the pulse receiver interface” reads on “for receiving measurement signals AFEM”. Moreover, [0036] “may provide for a wired interface to send out pulse waveform…. provide a wired input to the pulse receiver circuitry” reads on “receiving and transmitting information signals by means of a power line AFEPLC” also see [0077-0078] “PLC connection”. Moreover, [0077] “radio frequency networks” reads on “for generating and receiving a radio signal AFERadio”. Jonsson provides multiple possible structural and functional applications wherein the standardized interfacing and operation within IEEE standard and using standardized commercial device integrated and implemented based on the desired needs and design, see fig 3 and 6 and their corresponding paragraphs.)

Note: the provided data sheet of INT1400AFE and INT6400 MAC/PHY integrated circuits of TI, provides the details in terms of AFE details, compatibility and interfacing, page 1-4. Similarly the provided Data sheet of CC2530 from Texas Instruments (TI), provides the characteristics of the interfacing (digital interface), (Radio interface) and (wired interface/ PLC), see page 3 and 19-22/ Peripherals.
Jonsson teaches fig 4B and [0074], wherein the network adapter includes AFE materialized by INT1400AFE and INT6400 and/or CC250 [0038], among other possible embodiments including other network adapters and integrated circuits within alternative related structural and functional arrangements some embodiment specifically includes alternative embodiment”; “different possible combinations”; “any combination” [0078] and such combinations would have been obvious to one of ordinary skill in the art to expect and apply the different embodiments and the implementation of commercially available and applicable elements/ integrated circuits in the art, as different combinations are applied based on the design needs and functionality goals.

As to claim 2, Jonsson teaches “further comprises a subsystem implementing measurement function and a subsystem implementing communication function, and despite these subsystems having shared computing and storage resources, they are separated from each other using hardware protection mechanisms embedded in programming model of the configurable microprocessor and by means of appropriate mechanisms of the real time operating system which ensure an appropriate rigour of time for the execution of programs, especially with regard to guaranteeing operational reliability of the subsystem executing measurement functions, according to legal requirements to which electricity meters operating in Smart Grid networks are subject.” (fig 1A, 2A illustrate the implementation of the measurement function as a subsystem and the communication as another subsystem. See for example in fig 2A the measurement subsystem of 90 and 150, also the communication network 200, all computed and controlled by processor 113 and its memory 117 of fig 2A, and similarly 103 and its memory 107 of fig 1A. Moreover, [0038] wherein “network adapter 105 may be integrated on a single integrated circuit such as the CC2530 from Texas Instruments (TI)” wherein based on the information from the attached data sheet of CC2530, the debug interface of page 3, 9 and page 20, wherein such interface applies the debugging approach with accurate timing manner that ensures smooth and timely operation as in fig 5 and page 15 of the data sheet. Moreover, page 20 shows the functionality of the debug interface along with other modules that allow the application designer to develop advanced application. Moreover, see the feature of CC2530 on page 1, power mode 3 of external interrupts, wherein the protection /algorithm of interrupts is applied providing reliable operation. See [0071] “low power I/O port with interrupt.”) 

As to claim 3, Jonsson teaches “wherein the meter functionality allows for support of popular Smart Grid standards for communication via power lines and for radio communication is implemented only through the use of appropriate software running on the single configurable microprocessor which, in addition to measurement and communication functions, also performs other tasks, including functions for measuring quality parameters of electricity.” ([0028] “sent on a wire connected to the utility meter…… a radio frequency signal that may be modulated using any method to incorporate the pulse indication,”; [0077] “include a bridge from the PLC connection to a wireless connection such as 802.11 Wi-Fi, 802.15.4 Zigbee, Z-Wave or other radio frequency networks.”; “Bridging may refer to connections between two network segments performed at any level of the Open Systems Interconnection (OSI) Model, including network routing done at OSI Layer 3 (network layer), network bridging performed at OSI Model Layer 2 (data-link layer), network repeating performed at OSI Model Layer 1 (physical layer)”, also see [0105] “radio frequency network”. Moreover, For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7 .2 kilowatt- hour (KWh) of energy used”; “A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored, at two different periods in time where the device is consuming different known amounts of the utility.” Which reads on “measuring quality parameters of electricity”.)

As to claim 4, Jonsson teaches “wherein the configurable microprocessor is connected via a digital interface IF to an analog front-end circuit, AFEPLC, used to receive and transmit information signal by means of a power line with the use of a narrowband modulation, comprising an analog-to-digital converter for receiving a communication signal and a digital-to-analog converter, used to generate such signal, and the analog front-end circuit, AFE, is coupled to any number of available phases, wherein optionally the AFEPLC circuit for communication via the power line can be simplified and contain only some converters.” ([0074] “The AFE may be coupled to a PLC media access controller (MAC) and physical layer interface (PHY) block 434.” Moreover, Jonsson teaches that the AFE is connected to power line as in fig 3 and 4. Moreover, see Atheros datasheet of INT1400AFE and INT6400 MAC/PHY integrated provides over 1000 narrow band carriers”

As to claim 8, Jonsson teaches “wherein the analog front-end circuit, AFEM, for receiving measurement signals is integrated with the analog front-end circuit, AFEPLC, for communication by means of power lines - Power Line Communication, PLC” ([0074] “The AFE may be coupled to a PLC media access controller (MAC) and physical layer interface (PHY) block 434. The PLC MAC/PHY 434 may be implemented using an INT6400 integrated circuit from Atheros Communications, Inc. The INT1400AFE and INT6400 MAC/PHY integrated circuits may be compatible with the HomePlug® AV network protocol specification and may provide up to a 200 Mb/s signaling rate over the power line. The PLC communications may be used for the network 200 or as a part of the network 200. Other embodiments may be compatible with different PLC protocols” also see fig on page 2 of Atheros datasheet the INT1400AFE and INT6400 MAC/PHY integrated circuits provides an integrated circuits connected with the PL coupling which receives measurement to ADC.)

As to claim 12, Jonsson teaches “wherein the popular Smart Grid standards for radio communication comprises IEEE 802.15.4 or IEEE 802.15.4g.” ([0077] “from the PLC connection to a wireless connection such as 802.11 Wi-Fi, 802.15.4 Zigbee, Z-Wave or other radio frequency networks.” See TI datasheet page 1.)

Claims 5-7 and 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson as applied to claim 1 above, and further in view of NPL “The next phase of modulation” by Jay M. Jacobsmeyer, P.E. Urgent Communications, May 1st 2007, hereinafter referenced as Jacobsmeyer.

As to claim 5, Jonsson teaches “wherein the configurable microprocessor has an embedded digital interface IF by means of which it is connected to the analog front-end circuit, AFERadio,” as explained in the rejection of claims 1-4 above.
Jonsson is silent in regards to “used to generate and to receive a radio signal carrying information with the use of any digital modulation, comprising S-FSK, BPSK, OFDM, or CDMA.”
Jacobsmeyer teaches “used to generate and to receive a radio signal carrying information with the use of any digital modulation, comprising S-FSK, BPSK, OFDM, or CDMA.” (page 1 FSK; page 2-3 BPSK, OFDM or CDMA, wherein the digital modulation applied within the standardized IEEE 802.11a and IEEE 802.11g and WIMAX.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known modulation approaches applied within the communication field and within the standardized IEEE regulations of Jacobsmeyer to the communication applied in Jonsson wherein the communications in both teachings comply with the IEEE 802.11g and 802.11a regulations and utilize well-

As to claim 6, Jonsson teaches “wherein the analog front-end circuit, AFEM, for receiving measurement signal is integrated with the analog the front-end circuit, AFEPLC, for communication by means of power lines - Power Line Communication, PLC.” ([0059] “a power line communication PLC”, also see [0064] and [0070-0078].)

As to claim 7, Jonsson teaches “does not have any analog front-end circuit, AFERadio for radio communication.” (The claim is examined based on the best understood. [0078] “using wired Ethernet communications, some devices communicating using PLC connections”. See [0074] “An analog front end (AFE) circuit 432 may be coupled to the transformer 431 to send and/or receive signals coupled on the power cord 318. In one embodiment the AFE may be implemented using an INT1400 integrated circuit from Atheros Communications, Inc. The AFE may be coupled to a PLC media access controller (MAC) and physical layer interface (PHY) block 434.” Moreover, [0037-0038] “meter emulator and pulse receiver may be integrated into a single package”; “the network adapter is coupled to the processor using interconnect 106 which may be point to point interface, bussed interface or any proprietary or standardized interface”. See fig 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the embodiment/ combination (out of other 

As to claim 9, Jonsson teaches “wherein the analog front-end circuit, AFE, for communication by means of a power line does not contain any converter, and digital-to- analog converters and analog-to-digital converters embedded in the configurable microprocessor are configured to transmit and receive signals by means of the power line.” ([0078] “using wired Ethernet communications, some devices communicating using PLC connections”. i.e. the other combination that include INT1400 only without the need to INT6400 as in [0074]  “An analog front end (AFE) circuit 432 may be coupled to the transformer 431 to send and/or receive signals coupled on the power cord 318. In one embodiment the AFE may be implemented using an INT1400 integrated circuit from Atheros Communications, Inc. The AFE may be coupled to a PLC media access controller (MAC) and physical layer interface (PHY) block 434.” Looking at the components of INT1400 there is no ADC or DAC. As suggested by [0074] such embodiment of INT1400 and PLC communication is applicable.)

As to claim 10, Jonsson teaches “wherein the analog front-end circuit, AFE, for communication by means of a power line is equipped only with a digital-to-analog converter, and an analog-to-digital converter embedded in the configurable microprocessor is configured to receive an information signal by means of the power line.” ([0078] and [0074] wherein the combination that includes INT1400 and INT6400 to 

As to claim 13, Jonsson teaches “wherein the narrowband modulation comprises S-FSK, BPSK, or OFDM.”
Jonsson is silent in regards to S-FSK, BPSK, or OFDM.
Jacobsmeyer teaches “wherein the narrowband modulation comprises S-FSK, BPSK, or OFDM.” (page 1 FSK; page 2-3 BPSK, OFDM or CDMA, “narrowband radios” wherein the digital modulation applied within the standardized IEEE 802.11a and IEEE 802.11g and WIMAX.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known modulation approaches applied within the communication field and within the standardized IEEE regulations of Jacobsmeyer to the communication applied in Jonsson wherein the communications in both teachings comply with the IEEE 802.11g and 802.11a regulations and utilize well-known techniques and implementations applied within the art, and wherein such techniques are applied within radio receivers and related interfaces and provide the expected results. (KSR).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson as applied to claim 3 above, and further in view of CN 102123216B Heller, hereinafter referenced as Heller, and translated document has been provided.
As to claim 11, Jonsson teaches “wherein the popular Smart Grid standards for communication via power lines” ([0023] “power line communications (PLC) network such as HomePlug”, [0077] and [0104-0106])
However, Jonsson is silent in regards to communication via power lines comprises S-FSK, PRIME, G3, or IEEEP1901.2.”
Heller teaches “communication via power lines comprises S-FSK, PRIME, G3, or IEEEP1901.2.” ([0014] “Recently, the IEEE adopted Recommendation P1901, which is based on a standard within the marketplace for wired products manufactured and sold by companies that are part of the HomePlug Alliance.”, claim 4 and 10.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the standardized technique within the marketplace of Heller to the teaching of Jonsson, however, knowing that both teachings apply the IEEE standardized rules. Thus one of ordinary skill in the art would appreciate and expect that standardized rules to be applied, wherein smart metering for example s HomePlug Alliance which is applied in both teachings, complies with the marketplace standard within the IEEE rules and regulations.

Response to Arguments
Applicant’s arguments, see remarks, filed on 4/20/2021, with respect to the restrictions have been fully considered and are persuasive.  The restriction has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0246331 A1, Heller et al, which is drawn to dynamic multimode home networking modem device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/           Primary Examiner, Art Unit 2865    
2/1/2022